                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

CHRISTOPHER EUGENE DE ROSSITTE                                                          PLAINTIFF


v.                                     NO. 6:17-CV-06043


CORRECT CARE SOLUTIONS, INC.
DR. NANETTE VOWELL, and NURSE
MELISSA L. GIFFORD                                                                   DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

       I.      INTRODUCTION

       Before the Court is a Motion for Summary Judgment filed by the Defendants on May 13,

2019. (ECF No. 151). The Plaintiff, an inmate at the Arkansas Department of Corrections

(“ADC”) Ouachita River Unit, responded on July 1, 2019. (ECF No. 158). He alleges

constitutional claims for denial of medical care and retaliation, as well as violations of state

medical malpractice law. On September 11, 2019, Magistrate Judge Barry A. Bryant issued a

Report and Recommendation. (ECF No. 163). Judge Bryant recommended that the Defendants’

Motion for Summary Judgment be granted. He further recommended that the Plaintiff’s

constitutional claims be dismissed with prejudice, and that his state law claims be dismissed

without prejudice. The Plaintiff filed Objections to Judge Bryant’s recommendations on October

25, 2019. (ECF No. 166). These matters are now ready for the Court’s consideration. Upon

review, Judge Bryant’s Report and Recommendation (ECF No. 163) should be AFFIRMED

AND ADOPTED in its entirety. The Defendants’ Motion for Summary Judgment (ECF No.

151) should be GRANTED. The Plaintiff’s constitutional claims are DISMISSED WITH

PREJUDICE. His state law claims are DISMISSED WITHOUT PREJUDICE.



                                                  1
           II.      APPLICABLE LAW

           Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct de novo review of those

portions of a report and recommendation to which objections are made. For those portions to

which no objections are made, this Court reviews for clear error. FED R. CIV. P. 72(b), Notes of

Advisory Committee on Rules, 1983 edition (“When no timely objection is filed, the court need

only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.”). As to those portions to which De Rossitte made no objections, the Court

finds there is no clear error in Judge Bryant’s recommendations. For those portions to which

there are objections, the Court undertakes de novo review.

           III.     DENIAL OF MEDICAL CARE

           A. De Rossitte’s Allegations

           De Rossitte alleges denial of medical care in violation of the Eighth Amendment against

Defendants Correct Care Solutions (“CCS”),1 Dr. Nanette Vowell, and Nurse Melissa L. Gifford.

(Second Am. Compl., ECF No. 14, at 4). He has sued the Defendants in their personal and

official capacities. De Rossitte claims that he suffers from an undiagnosed illness that is

“frequently debilitating and always painful.” (Id.). De Rossitte believes that this condition is

MRSA, a bacterial disease that causes infections throughout the body. He says that his

symptoms have not been addressed despite various requests and grievances. (Id.). De Rossitte

describes his symptoms in the following manner:

           Constant pain in tissues of face and head; frequent, usually daily headaches, mild
           to severe; excessive thirst; difficulty swallowing; recurrent boils and bumps on
           face; recurrent swelling of eyelids; earaches; muscle weakness and pain; shortness
           of breath; persistent and recurrent rashes; urine irregularities; poor blood work labs;
           bouts of nausea … INEFFECTIVELY addressed symptoms: constant eye pain and
           irritation; build-up of irritants under eyelids resulting in sleep deprivation; blurred,


1
    CCS is a for-profit healthcare provider that operates in various state and federal prisons throughout the country.

                                                             2
       cloudy and dimmed vision; constant sinus trouble; recurring cough; recurring sore
       throat; edema on arms.

       (Id. at 4, 8) (emphasis in original).

       De Rossitte contends the inaction of the Defendants has led to substantial pain and

suffering and constitutes deliberate indifference. As to his claims against Defendant Vowell, he

asserts that she has been informed of and has refused to diagnose his symptoms; that she has

refused to order diagnostic tests; that she has refused to remedy his pain and suffering; and that

she has delayed in providing urgently needed medical care. His claims against Defendant

Gifford fall along the same lines. He alleges that Gifford repeatedly refused to address and

acknowledge his pain and suffering, and that she has refused to take action to address his

medical needs. His allegations against CCS are based upon its alleged failure to address his

medical requests.

       B. Deliberate Indifference

       The Eighth Amendment of the United States Constitution prohibits cruel and unusual

punishment, a guarantee that encompasses a prisoner’s right to medical care. Estelle v. Gamble,

429 U.S. 97, 103 (1976). Deliberate indifference to a prisoner’s objectively serious medical

needs constitutes cruel and unusual punishment. Id. 103-04. To prevail on a claim of

constitutionally deficient medical care, a plaintiff must allege that: (1) he suffered from an

objectively serious medical condition, and (2) prison officials knew of the medical need yet

deliberately disregarded it. Id.; Farmer v. Brennan, 511 U.S. 825, 837 (1994). A serious

medical condition is “one that has been diagnosed by a physician as requiring treatment, or one

that is so obvious that even a layperson would easily recognize the necessity for a doctor’s

attention.” Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 2004). Deliberate indifference is

akin to criminal law recklessness. Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir.

                                                  3
2008). Negligence, even gross negligence, does not constitute deliberate indifference. Estelle,

429 U.S. at 105-06.

       When an inmate alleges that delayed medical treatment is constitutionally deficient, the

objective seriousness of the deprivation should also be measured by reference to the effect of the

delay in treatment. Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir. 2005) (emphasis added).

Furthermore, the Eighth Amendment does not require prison personnel to deal with every

medical complaint as quickly as each inmate might wish. See, e.g., Johnson v. Hamilton, 452

F.3d 967, 972-73 (8th Cir. 2006) (one-month delay in treating fractured finger did not rise to a

constitutional violation); Givens v. Jones, 900 F.2d 1229, 1233 (8th Cir. 1990) (one-month-delay

in providing medical treatment after leg pain complaints did not arise to deliberate indifference).

An inmate’s mere disagreement with treatment decisions does not arise to a level of deliberate

indifference. Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000). Similarly, the mere denial

of an inmate’s proposed course of treatment does not arise to deliberate indifference. Long v.

Nix, 86 F.3d 761, 761 (8th Cir. 1996) (“Prisoners do not have a constitutional right to any

particular type of treatment. Prison officials do not violate the Eighth Amendment when, in the

exercise of their professional judgment, they refuse to implement a prisoner’s requested course

of treatment.”) (internal citations omitted).

       C. De Rossitte’s Objections

       De Rossitte filed a thirty-eight-page Objection to Judge Bryant’s Report and

Recommendation. (ECF No. 166). His denial of medical care objections can be categorized into

the following issues: the Court’s consideration of medical affidavits; De Rossitte’s hearing

impairment claims; his eye impairment claims; his blood condition; his ankle condition; and his

official capacity claims.



                                                 4
               1. Medical Affidavits

       De Rossitte opposes the Defendants’ reliance on affidavits submitted by Drs. Jeffrey

Stieve and Albert Kittrell. (Pl.’s Opp’n to the Report & Recommendation, ECF No. 166, at 2,

29-30; see also Pl.’s Resp., ECF No. 158, at ¶ 6). In their Motion for Summary Judgment, the

Defendants use these affidavits to establish that De Rossitte received adequate medical care.

(Mot. for Summ J., ECF No. 151, at ¶ 7; see also Stieve Aff., ECF No. 152-13; Kittrell Aff.,

ECF No. 152-14). Both doctors state they evaluated De Rossitte’s medical and mental health

records, but neither affidavit suggests they provided personal care to De Rossitte. De Rossitte

contends the Court should not consider the affidavits on this basis. It is ordinarily true that an

affidavit in support of summary judgment should be based on personal knowledge. FED. R. CIV.

P. 56(c)(4); Brooks v. Tri-Systems, Inc., 425 F.3d 1109, 1111 (8th Cir. 2005). However, expert

opinions are not subject to this requirement. An expert may offer his opinions “based on

sufficient facts or data.” FED. R. EVID. 702(b). Drs. Stieve and Kittrell reviewed De Rossitte’s

records and reached their conclusions from their own professional judgment. Because their

affidavits offer expert opinions, it is proper for the Court to consider them in determining the

merits of summary judgment.

               2. Hearing Impairment Claims

       De Rossitte has been diagnosed with hearing loss. This diagnosis constitutes an

objectively serious medical condition. De Rossitte alleges that CCS staff mishandled one of his

hearing aids and refused to authorize a replacement. He states that he did not receive a

replacement hearing aid for over “a year and a half.” (Pl.’s Opp’n to the Report &

Recommendation, ECF No. 166, at 24). Specifically, De Rossitte claims that he turned in a

broken hearing aid in March 2015, but he did not receive a replacement aid for “nineteen-plus



                                                  5
months.” (Id. at 5). He also alleges that he was not provided with replacement hearing aid

batteries in a timely manner. He further claims that he did not have functioning batteries for

“more than a quarter of the year” from April 2016 to April 2017, and that he went without

batteries for time intervals of “days or weeks.” (Id.).

          Upon this Court’s review, it is evident that De Rossitte received hearing aid batteries over

twenty times in response to his requests between March 18, 2015 and November 11, 2017. De

Rossitte visited an audiologist on June 9, 2016 and October 27, 2016, and he received fitting for

new hearing aids. De Rossitte has always possessed at least one functioning hearing aid

throughout the time in question.

          De Rossitte’s hearing impairment claims constitute allegations of delayed medical care.

“[A]n inmate who claims that delay in medical treatment rose to the level of a constitutional

violation must place verifying medical evidence in the record to establish the detrimental effect

of delay in medical treatment.” Reece v. Groose, 60 F.3d 487, 491 (8th Cir. 1995) (emphasis

added). Here, De Rossitte does not offer any verifying medical evidence to show that delayed

treatment worsened his ear condition. Wilson v. Nelson, No. 6:13-CV-6036-SOH, 2015 WL

1470289, at *8 (W.D. Ark. Mar. 31, 2015) (“[t]he objective seriousness of delay in treatment

must be measured by reference to the effect of delay, which must be shown by verifying medical

evidence in the record.”). The record demonstrates that De Rossitte received reasonably

attentive care. De Rossitte cannot create a question of fact by stating that he feels as if he

received inadequate treatment. Dulany v. Carnahan, 132 F.3d 1234, 1240 (8th Cir. 1997).

          Accordingly, the Court grants summary judgment as to De Rossitte’s hearing impairment

claims.




                                                   6
               3. Eye-Care Claims

       De Rossitte has been diagnosed with dry eyes, which constitutes an objectively serious

medical condition. He asserts the Defendants have not sufficiently treated his persistent eye

irritation and pain. De Rossitte acknowledges that he has received prescription eye drops since

December 2014 or January 2015, but he alleges the drops have been ineffective in treating his

condition. During his deposition, De Rossitte acknowledged that his eyes become clear and feel

better after he uses his eye drops. (De Rossitte Dep., ECF No. 152-12, at 29). However, he

states the drops are effective for only thirty minutes. He claims that the drops are not an

“adequate long term fix.” (Pl.’s Opp’n to the Report and Recommendation, at 14). He believes

the eyedrops cause “stinging and burning.” (Id. at 18).

       De Rossitte contends that Defendant Vowell refused to consider alternative treatment

options for approximately two years. (Id.). He further contends that Defendants Vowell and

Gifford knew that his ongoing eye-care treatments were ineffective. (Id. at 8). In addition to eye

drops, De Rossitte has received antibiotics as well as Lubrifresh medication and fish oil.

However, he asserts that he was not given antibiotic eye drops in a timely manner. (Id. at 13).

The record reveals he received the antibiotic prescription in December 2016, but he complains

that Vowell did not “re-prescribe” the medication. (Id. at 18).

       Furthermore, De Rossitte claims that he did not see an optometrist until “two years after

his initial complaints.” (Id. at 14). He also states that it took one-to-two months for Defendant

Vowell to schedule an ophthalmologist appointment, despite the fact he needed care on an urgent

basis. (Id. at 8-9). An ophthalmologist evaluated De Rossitte in January 2017, and he has been

evaluated by an optometrist on two separate occasions. CCS personnel have ordered lab tests to

evaluate De Rossitte’s eye condition. The exams revealed that De Rossitte does not have an eye



                                                 7
infection. Notwithstanding these findings, De Rossitte states that his eye condition cannot be

treated by a “cursory exam.” (Id. at 2). He contends that detection of his condition requires

specialized equipment and techniques, and that it cannot be observed “with a simple look-see.”

(Id. at 2-3, 8).

          Upon a thorough review of the record, the Court concludes that De Rossitte’s eye-care

claims are without merit. Prison officials do not violate the Eighth Amendment when, in the

exercise of their professional judgment, they refuse to implement a prisoner’s requested course

of treatment. Long, 86 F.3d at 761. De Rossitte’s objections regarding preferred examinations

and medications are simply of the kind that constitute a mere disagreement with treatment

decisions – objections that do not arise to a level of deliberate indifference. Popoalii, 512 F.3d at

499; Jolly, 205 F.3d at 1096. Moreover, De Rossitte fails to present evidence suggesting that any

of the alleged delays resulted in a detrimental effect. Crowley, 109 F.3d at 502 (stating that an

inmate “must place verifying medical evidence in the record to establish the detrimental effect of

delay in medical treatment”); Dulany, 132 F.3d at 1243 (upholding summary judgment when the

plaintiffs failed to submit verifying medical evidence to demonstrate that delayed treatment

resulted in an adverse effect).

          Accordingly, the Defendants are entitled to summary judgment on De Rossitte’s eye-care

claims.

                   4. Blood Condition

          De Rossitte contends there have been various problems with his blood cell count. He

acknowledges that he underwent blood tests every three to six months, but he says these

examinations did not properly test for a condition that he believes to be a bacterial infection.

(Pl.’s Opp’n to the Report & Recommendation, ECF No. 166, at 7, 13). He says that his blood



                                                  8
test results were abnormal and should have prompted further investigation and specialized

testing. (Pl.’s Statement of Facts, ECF No. 160, at 5).

          The record shows that none of De Rossitte’s blood tests showed abnormal results. Other

than his own allegations, De Rossitte presents no evidence to rebut these findings. Thus, the

Court concludes that De Rossitte’s blood condition does not constitute an objectively serious

medical condition. See Camberos, 73 F.3d at 176 (defining a serious medical condition as “one

that has been diagnosed by a physician as requiring treatment, or one that is so obvious that even

a layperson would easily recognize the necessity for a doctor’s attention.”). Assuming, in

arguendo, that his blood condition constitutes an objectively serious medical condition, the

record demonstrates that De Rossitte’s blood count has been adequately monitored and that he

received constitutionally sufficient care. De Rossitte has a right to constitutionally adequate

medical care, but he does not have a right to any particular type of medical treatment. Hudson v.

McMillan, 503 U.S. 1, 9 (1992) (Eighth Amendment does not require that prisoners receive

“unqualified access to health care”); Long, 86 F.3d at 761.

          Accordingly, the Court grants summary judgment as to De Rossitte’s blood condition

claims.

                 5. Ankle Condition

          De Rossitte sustained a broken ankle in a suicide attempt in 2008, an injury that left him

confined to a wheelchair. (ECF No. 152-12, at 13, 22). On July 15, 2016, De Rossitte filed a

grievance requesting reconstructive surgery on his right ankle and requesting an appointment

with an orthopedic surgeon. (ECF No. 14-1, at 45). His request was ultimately denied because it

was not “life-threatening.” (Id. at 46). Defendant Vowell deemed that it was not “medically

necessary” for De Rossitte to be evaluated by an orthopedist. (Id.).



                                                   9
       In his Objections to the Report and Recommendation, De Rossitte says that his right foot

and ankle were amputated on July 15, 2019. (Pl.’s Opp’n to the Report and Recommendation, at

26-27). He claims that if his ankle condition were properly addressed “3 or 4 years earlier, [the]

soft tissue [in his ankle] undoubtedly would have been in a less deteriorated state.” (Id. at 26.).

He ultimately claims that earlier surgery and medical attention could have improved his

condition. (See Pl.’s Statement of Facts, ECF No. 160, at 4-5, 11). Despite these assertions, the

Court finds that De Rossitte attempts to litigate an issue that he failed to address in his pleadings.

The Second Amended Complaint (ECF No. 14) and the Supplement (ECF No. 28) have legal

effect in this case, and neither pleading discusses De Rossitte’s ankle condition.

       Accordingly, the Court will not consider the merits of a denial of medical care claim with

regard to his ankle condition.

               6. Official Capacity Claims

       De Rossitte has also sued the Defendants in their official capacities. Official capacity

claims are essentially the “equivalent to a suit against the employing governmental entity.”

Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010). An official capacity

claim requires “proof that a policy or custom of the [governmental] entity violated the plaintiff’s

rights.” Gorman v. Bartch, 152 F.3d 907, 914 (8th Cir. 1998). Throughout his briefs and

objections, De Rossitte mentions that CCS policies had the effect of delaying his medical care.

For example, he believes that the cost cutting policies of CCS prevented him from receiving

replacement hearing aid batteries in a timely manner. (See Pl.’s Statement of Facts, ECF No.

160, at 3). De Rossitte, however, only submits one policy for the Court’s review. The policy

states that when a referral is deemed “clinically urgent” by a medical provider, the provider

recommends that a patient be seen by a specialist within seven days. (ECF No. 166-1, at 4).



                                                  10
       De Rossitte alleges that Defendant Vowell deviated from this policy by failing to

schedule an ophthalmologist appointment until thirty-seven days after an optometrist

recommended the appointment. (Pl.’s Objections to the Report and Recommendation, ECF No.

166, at 18). It is true that deviation from written policy can constitute a custom in violation of

the Eighth Amendment. Johnson v. Douglas County Med. Dept., 725 F.3d 825, 829 (8th Cir.

2013). But to establish such a claim, an inmate must demonstrate:

       1) The existence of a continuing, widespread, persistent pattern of unconstitutional
          misconduct by the governmental entity's employees;

       2) Deliberate indifference to or tacit authorization of such conduct by the
          governmental entity's policymaking officials after notice to the officials of that
          misconduct; and

       3) That [the] plaintiff was injured by acts pursuant to the governmental entity's
          custom, i.e., that the custom was a moving force behind the constitutional
          violation.

Id.

       Here, De Rossitte fails to present evidence as to how the alleged deviation from this

policy violated his constitutional rights. Conseco Life Ins. Co. v. Williams, 620 F.3d 902, 909

(8th Cir. 2010) (party opposing summary judgment must “meet proof with proof by showing a

genuine issue as to a material fact.”). The Eighth Amendment does not require prison personnel

to deal with every medical complaint as quickly as an inmate might wish. Johnson, 452 F.3d at

972-73. Even if De Rossitte’s care was not prompt, the record demonstrates that he received

reasonably attentive medical attention. Accordingly, summary judgment is appropriate as to De

Rossitte’s official capacity claims.

       IV.     RETALIATION

       De Rossitte asserts retaliation claims against Defendants Vowell and Gifford in their

personal capacities. He claims they took actions that “based on the circumstances, could only,

                                                 11
reasonably be explained by a retaliatory motive for which [there were] no alternative

explanation[s].” (Pl.’s Opp’n to the Report and Recommendation, ECF No. 166, at 15).

Specifically, he alleges that Vowell and Gifford retaliated against him because he filed too many

medical grievances. (Second Am. Compl., ECF No. 14, at 5). He further alleges that Vowell

retaliated against him by refusing to renew his prescriptions. (Pl.’s Opp’n to the Report and

Recommendation, ECF No. 166, at 10-11, 15). As to Gifford, he contends that she retaliated

against him by “cast[ing] aspersions upon his character with false statements” and by denying his

requests for medical treatment. (Second Am. Compl., ECF No. 14, at 5).

       A prisoner’s Eighth Amendment rights are violated if prison officials retaliate against the

prisoner for exercising his constitutional rights. Goff v. Burton, 7 F.3d 734, 738 (8th Cir. 1993).

A prisoner has a constitutional right to file a grievance under the First Amendment. Dixon v.

Brown, 38 F.3d 379, 379 (8th Cir. 1994). A prima facie case of retaliation requires a showing

that: (1) the prisoner exercised a constitutionally protected right; (2) prison officials disciplined

the prisoner; and (3) the discipline was motivated by the exercise of the prisoner’s right. Goff, 7

F.3d at 738. Alleging retaliatory conduct without evidence is insufficient to establish the prima

facie case. See Meuir v. Greene County Jail Employees, 487 F.3d 1115, 1119 (8th Cir. 2007). In

the present case, De Rossitte clearly engaged in a constitutionally protected activity when he

filed his grievances. But other than his own assertions, he fails to provide evidence suggesting

that Vowell and Gifford retaliated against him. Williams, 620 F.3d at 909 (party opposing

summary judgment must “meet proof with proof by showing a genuine issue as to a material

fact.”). Because De Rossitte fails to present proof of his assertions, the Court grants summary

judgment as to his retaliation claims.




                                                  12
       V.      STATE LAW MEDICAL MALPRACTICE CLAIMS

       De Rossitte also alleged state law claims under the Arkansas Medical Malpractice Act.

Jurisdiction over these claims existed by virtue of supplemental jurisdiction. The Court had

original jurisdiction over his denial of medical care and retaliation claims, but those claims have

been dismissed. A federal district court “may decline to exercise supplemental jurisdiction over

a claim” when it has “dismissed all claims over which it has original jurisdiction.” 28 U.S.C. §

1367(c)(3). The Court finds there are no reasons to justify its consideration of De Rossitte’s

state law claims. Accordingly, the Court declines to exercise its supplemental jurisdiction.

       VI.     ORDER

       For the reasons set forth herein above, the Court makes its order and concludes the

following:

               1. The Report and Recommendation (ECF No. 163) is AFFIRMED AND

                   ADOPTED in its entirety.

               2. The Defendants’ Motion for Summary Judgment (ECF No. 151) is hereby

                   GRANTED.

               3. The Plaintiff’s constitutional claims are hereby DISMISSED WITH

                   PREJUDICE.

               4. The Plaintiff’s state law medical malpractice claims are DISMISSED

                   WITHOUT PREJUDICE.

      IT IS SO ORDERED this 5th day of February 2020.

                                                       /s/ Robert T. Dawson
                                                       ROBERT T. DAWSON
                                                       SENIOR U.S. DISTRICT JUDGE




                                                 13
